02/20/2019 WEDNESDAY Judge Peter C McKittrick
2:00 PM 18-32288 pem 7 bk Three J's Distributing, Inc.

Hearing re: Proposed Motion/Notice of Intent to Incur Expenses;
Order Theron

Rodolfo A Camacho-tr * DAVID W CRISWELL

K Knutson x
Jonathan Radamacher x

Evidentiary Hearing: Yes OF No: ff

 

The court will not sign the attached proposed Motion/Notice of Intent to Incur Expenses for reasons stated on the
record.

 

 

 

 

 

 

 

 

 

 

 

 

 

Order to be prepared by: [Clerk's Office TJ] Chambers 0

 

DOCKET ENTRY:

Run Date: 02/20/19

Case 18-32288-pcm7 Doc 84 _ Filed 02/20/19

 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF OREGON

In re Case No. 18-32288-pem7

Three J's Distribing, Inc. Motion and Notice of

Intent to Incur Expenses;
and Order Thereon

eee eee 8

Debtor(s)

1. The undersigned trustee, Rodolfo A. Camacho , moves for an order authorizing
the payment of the following expenses from property of the estate as follows:

Payee Item (include explanation) Amount
Bennington & Moshofsky, P.C. Administration and termination of retirement plan $30,000.00

and prepare/file various tax documents.

ADP Preparation and processing of W-2’s, W-3's, and $16,600.00
other tax/payroll functions they have regularly

performed for Debtor.

759.5 (12/1/2018) Page 1 of 2

Case 18-32288-pcm7 Doc 84 _ Filed 02/20/19

 
2. The foregoing expenses are justified by the following facts:

As is the case with most tax/retirement plan issues, time is of the essence. There is currently a
401(k) plan, which needs to be administered/terminated by the estate. In addition, the estate
needs to prepare/file various tax documents for the Debtor, including but not limited to the
2018 Federal Corporate tax returns, W-2s for employees, potential 1099s, 940's, 941’s, and their
State of Oregon counterparts.

The estate currently holds $724,184.88 in funds, collected for various assets in the case.
Although their UCC filing had previously expired, Creditors Christopher and Shery! Church are
claiming a lien on funds held by the estate (see Adv. Proc. 18-03123). The trustee has
contacted the counsel for the Churches (Jonathan Radmacher), in an effort to confer, and enter
into a stipulation, thereby allowing the estate to use the current funds to secure payment to its
accountant and ADP, prior to substantial work being performed. Mr. Radmacher responded
that Mr. and Mrs. Church will not stipulate to the estate's use of the funds being held. Due to
their rejection to stipulate, and because time is of the essence, an expedited hearing is
requested.

IT IS ORDERED, AND NOTICE IS GIVEN, that the trustee may incur and pay the above expenses from
estate funds without further notice or court order, unless within 23 days of the date in the “Filed”
stamp, an interested party:

(1) files a written objection, setting forth the specific grounds for the objection, with the clerk at 1050
SW 6th Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401; and

(2) serves the objection on the trustee at:

Rodolfo A. Camacho, Trustee
PO Box 13897, Salem, Oregon 97301

HHH

Date: _: 82/49/2019 isl Rodolfo A. Camacho
Trustee

759.5 (12/1/2018) Page 2 of 2

Case 18-32288-pcm7 Doc 84 _ Filed 02/20/19

 
